ADAMS, Judge,
concurring in part and concurring in result.
I fully concur with the majority’s reasoning in determining the BMW subject to forfeiture and in upholding the constitutionality of Oklahoma’s forfeiture scheme. I concur in the reasoning of the majority in affirming judgment against Appellants Youngbloom and Echols. I also agree with the majority’s ultimate conclusion’ that the trial court correctly granted judgment to the State as against Appellants McKinney, Sr. and Hicks. However, I believe the claims of James McKinney, Sr. and Denise McKinney Hicks require further analysis in order to establish a solid legal basis for the denial of their claims as a matter of law.
As noted by the majority, perfection of a security interest in an automobile is governed by 47 O.S.Supp.1989 § 1110. However, that section applies only to the perfection of a security interest, and does not govern its creation. The creation of security interests, and the rights of holders of both unperfected and perfected security interests is controlled by Article 9 of the Uniform Commercial Code, 12A O.S.1981 § 9-101 et seq. We must look to its provisions to determine the effect of the claimed security interests of McKinney, Sr. and Hicks on the rights of the State.
The rights of a holder of an unperfected security interest against third parties are controlled by 12A O.S.Supp.1985 § 9-301(1) which provides in part:
(1) Except as otherwise provided in subsection (2) of this section [not applicable here], an unperfected security interest is subordinate to the rights of:
[[Image here]]
b. a person who becomes a lien creditor before it is perfected ...”
Subsection 3 of § 9-301 defines a lien creditor as a “creditor who has acquired a lien on the property involved by attachment, levy or the like_” Under these provisions, if the State became a “lien creditor” *728when it seized the BMW, the State’s claim is superior to those of McKinney, Sr. and Hicks.
A creditor is one in whose favor an obligation exists, and who, by reason of the obligation, is or may be entitled to money. See Gentry v. Jeffrey, 389 P.2d 519 (Okla. 1964). Under our forfeiture statutes, the State became a creditor when McKinney, Jr. used the BMW in the commission of a second degree burglary. By operation of law, the State acquired the right to seize the BMW, sell it, and retain the sale price. The seizure of the forfeited vehicle is similar to attachment or a levy and comes within the phrase “by attachment, levy or the like”. Although McKinney, Sr. and Hicks may have valid security interests in the BMW, their interests are subordinate to the interest of the State as a “lien creditor”. Under the law, the undisputed facts, and the inferences therefrom, are consistent only with judgment for the State, and therefore the trial court did not err in sustaining the State’s motion for summary judgment.